138 Nev., Advance Opinion W
                               IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NEVADA GAMING COMMISSION, A                            No. 82263
                      POLITICAL SUBDIVISION OF THE
                      STATE OF NEVADA; AND NEVADA
                      GAMING CONTROL BOARD, A
                      POLITICAL SUBDIVISION OF THE
                      STATE OF NEVADA,
                                                                               FilLED
                      Appellants,
                      VS.

                      STEPHEN A. WYNN, AN INDIVIDUAL,
                      Respondent.



                                  Appeal from a district court order granting a petition for
                      judicial review of, or a writ of prohibition concerning, a gaming commission
                      proceeding. Eighth Judicial District Court, Clark County; Adriana Escobar,
                      Judge.
                                  Reversed and remanded.


                      Aaron D. Ford, Attorney General, Darlene S. Caruso, Chief Deputy
                      Attorney General, Kiel B. Ireland, Deputy Attorney General, and Steven G.
                      Shevorski, Chief Litigation Counsel, Carson City,
                      for Appellants.

                      Campbell & Williams and Donald J. Campbell and J. Colby Williams, Las
                      Vegas,
                      for Respondent.




                      BEFORE THE SUPREME COURT, EN BANC.




SUPREME COURT
        OF
     NEVADA


(01 1947A    4(e14.
                                   OPINION
By the Court, SILVER, J.:
             NRS 463.315(1) entitles a person subject to disciplinary
proceedings by the Nevada Gaming Commission to judicial review of the
Commission's final order in district court. NRS 463.318(2) states that this
judicial review "is the exclusive method of review of the Commission's
actions, decisions and orders in disciplinary hearings." NRS 463.318(2) also
precludes extraordinary common-law writs or equitable proceedings "where
statutory judicial review is made exclusive." In this appeal, we consider for
the first time whether NRS 463.318(2) precludes a petition for a writ of
prohibition challenging the jurisdiction of the Commission and the Nevada
Gaming Control Board (collectively, when possible, the Agencies) over a
party in disciplinary proceedings before the Commission enters a final
decision. We also consider whether an order by the Commission denying a
motion to dismiss is "final" under NRS 463.315(1).
             In the underlying disciplinary action before the Commission,
respondent moved to dismiss on the ground that the Agencies lacked
jurisdiction over him. The Commission denied the motion, and respondent
filed a petition for judicial review or, in the alternative, a writ of prohibition
in the district court. The court found that judicial review was unavailable
because the Commission had not entered a final decision. The court
consequently found, however, that respondent lacked an adequate legal
remedy to challenge the Commission's jurisdiction and that it could
therefore entertain respondent's petition to the extent that he alternatively
sought a writ of prohibition. Ultimately, the court granted writ relief,
determining that the Agencies exceeded their jurisdiction in the
disciplinary action against respondent.



                                       2
                                   We conclude that, pursuant to NRS 463.318(2), the district
                       court lacked jurisdiction to entertain respondent's petition for a writ of
                       prohibition to arrest the disciplinary proceedings against him. The district
                       court also lacked jurisdiction to consider the petition for judicial review
                       pursuant to NRS 463.315(1) because an order denying a motion to dismiss
                       for lack of jurisdiction is not a final order. Therefore, we conclude that the
                       district court erred by entertaining and granting respondent's petition,
                       whether viewed as a petition for judicial review or as a petition for a writ of
                       prohibition. Accordingly, we reverse.
                                        FACTS AND PROCEDURAL HISTORY
                                   From 2005 to 2018, respondent Stephen A. Wynn was the Chief
                       Executive Officer, Chairman of the Board of Directors, and controlling
                       shareholder of nonparty Wynn Las Vegas, LLC, dba Wynn Las Vegas and
                       Wynn Resorts, Ltd. (Wynn Resorts). In accord with his involvement with
                       Wynn Resorts, Wynn obtained a finding of suitability from the Commission,
                       which allowed him to serve in his various capacities with the gaming
                       establishment. In January 2018, The Wall Street Journal published an
                       article in which several Wynn Resorts employees alleged that Wynn had
                       engaged in sexual misconduct since 2005. Following this publication, the
                       Board began to investigate these allegations. A few weeks after the Board
                       started its investigation, Wynn resigned as CEO and Chairman of Wynn
                       Resorts and signed a separation agreement. In that agreement, Wynn
                       agreed to forgo any severance payment from Wynn Resorts for his services
                       as CEO and Chairman and agreed to sell his stock shares of Wynn Resorts.
                       Wynn sold his shares in Wynn Resorts shortly thereafter.
                                   Months later, as a part of its investigation, the Board sent
                       Wynn notice of its intent to require Wynn to testify at an investigative
                       hearing. Wynn did not appear at that hearing. Instead, Wynn's attorneys
Summon COURT
        OF
     NEVADA

                                                             3
(0) 1947A    4140114
met with the Agencies and requested that Wynn's cooperation with the
investigation be limited to answering written inquiries due to pending
lawsuits by the Wynn Resorts employees regarding Wynn's alleged sexual
misconduct. The Agencies rejected the request. Wynn's attorneys
responded with a letter reiterating the request and arguing that Wynn
should not have to testify because he was no longer involved with Wynn
Resorts. The Agencies did not respond to this letter.
             In January 2019, the Board filed a complaint seeking monetary
fines against Wynn Resorts, but not Wynn individually, for violations of the
Nevada Gaming Control Act and gaming regulations stemming from
Wynn's alleged sexual misconduct. The Board and Wynn Resorts settled
that action a month later, with Wynn Resorts agreeing to pay a fine of $20
million. The Board then filed a complaint before the Commission to revoke
the finding of suitability regarding Wynn. The Board asserted that Wynn's
alleged sexual misconduct constituted four violations of Nevada gaming
statutes and regulations and that his failure to appear and testify at the
investigative hearing constituted a fifth violation. Wynn moved to dismiss,
arguing that the Agencies lacked jurisdiction over him because he had
resigned as CEO of Wynn Resorts, had moved from his residence in the
property, had sold his stock in Wynn Resorts, and was no longer involved
with gaming licenses at the time the Board filed its complaint against him.
The Commission denied the motion, and Wynn filed a petition for judicial
review or, in the alternative, for a writ of prohibition in the district court.
            The district court denied Wynes request for judicial review,
finding that such review was not available because the Commission had not
entered a final decision. However, the district court concluded that it could
entertain Wynn's request for a writ of prohibition. The court reasoned that
because it lacked jurisdiction to consider Wynn's petition for judicial review,


                                       4
                     Wynn lacked an adequate legal remedy. As a result, the court found, a writ
                     of prohibition was available if the Agencies had exceeded their jurisdiction
                     in the disciplinary action against Wynn. Ultimately, the district court
                     agreed with Wynn that, because he was no longer involved with Wynn
                     Resorts, the Agencies lacked jurisdiction over Wynn. Accordingly, the court
                     granted Wynn's petition to the extent that he sought a writ of prohibition.'
                     The Agencies now appeal.
                                                    DISCUSSION
                                 The Agencies argue that the district court lacked jurisdiction to
                     review the Commission's order denying Wynn's motion to dismiss. The
                     Agencies contend that Wynn is not entitled to writ relief because judicial
                     review under NRS 463.318 is the exclusive method of court intervention
                     regarding the Commission's disciplinary decisions and that writ relief is
                     explicitly excluded. They further assert that judicial review is precluded
                     because only final orders may be reviewed, and the district court properly
                     found that the Commission's order is not final. We agree.
                     The district court lacked jurisdiction to entertain Wynn's petition for writ
                     relief
                                 Generally, we review a district court's decision to grant or deny
                     a writ petition for an abuse of discretion. DR Partners v. Bd. of Cty.
                     Comm'rs, 116 Nev. 616, 621, 6 P.3d 465, 468 (2000). However, we review
                     questions of statutory interpretation de novo. Pawlik v. Deng, 134 Nev. 83,
                     85, 412 P.3d 68, 70-71 (2018). Because this case requires us to interpret
                     whether the relevant statutory scheme allowed the district court to


                           'The district coures order stated that it granted Wynn's petition for
                     judicial review. However, a careful reading of the reasoning in that order
                     evinces that the district court intended to grant Wynn's petition for a writ
                     of prohibition, not his petition for judicial review. Accordingly, we treat the
                     appealed order as one granting a petition for a writ of prohibition.
SOMME COURT
       OF
    NEVADA


(0) 1947A 4001111,
                                                           5
entertain or grant Wynn's writ petition, we review the district court's
decision de novo.
            A person subject to disciplinary proceedings before the
Commission is entitled to judicial review of the Commission's final order in
district court. NRS 463.315(1). "Mudicial review by the district court and
the appellate court of competent jurisdiction afforded in this chapter is the
exclusive method of review of the Commission's actions, decisions and orders
in disciplinary hearings held pursuant to NRS 463.310 to 463.3145,
inclusive." NRS 463.318(2) (emphasis added). Under NRS 463.318(2), writ
relief is not available "where statutory judicial review is made exclusive or
is precluded, or the use of those writs or proceedings is precluded by specific
statute."
             We will give effect to a statutes plain language and will not go
beyond it to determine legislative intent. See Sonia F. v. Eighth Judicial
Dist. Court, 125 Nev. 495, 499, 215 P.3d 705, 707 (2009). A fundamental
axiom of statutory interpretation is that related statutes must be read
together. See Barney v. Mt. Rose Heating & Air Conditioning, 124 Nev. 821,
826-27, 192 P.3d 730, 734 (2008) ("Statutes are to be read in the context of
the act and the subject matter as a whole . . . ."). Crucially, a specific statute
controls over a general statute. Piroozi v. Eighth Judicial Dist. Court, 131
Nev. 1004, 1009, 363 P.3d 1168, 1172 (2015).
            We are not persuaded by Wynn's contention that the district
court had jurisdiction to grant writ relief because NRS 34.320, which
defines the general function of a writ of prohibition, permits district courts
to issue such relief when a tribunal or board acts without or in excess of its
jurisdiction. Even if we were to credit Wynn's argument that the Agencies
lacked jurisdiction over Wynn—which we need not resolve in this appeal—
we conclude that NRS 463.318(2) bars the district court from granting writ


                                        6
relief in this specific case.2 By its plain language, NRS 463.315(2) provides
that a district court may review the Commission's disciplinary decisions
only after the Commission issues a final order and the petitioner files a
petition for judicial review under NRS 463.315(1). During its review, the
court may consider whether the Commission exceeded its statutory
authority and jurisdiction. NRS 463.317(3)(b). NRS 463.318(2), in turn,
expressly precludes writ relief by providing that judicial review under NRS
463.315(1) is the exclusive method of obtaining review of the Commission's
disciplinary actions. See generally Crane v. Cona Tel. Co. of Cal., 105 Nev.
399, 401, 775 P.2d 705, 706 (1989) (When the legislature creates a specific
procedure for review of administrative agency decisions, such procedure is
controlling."). Our interpretation of NRS 463.318(2) is consistent with the
principle that a specific statute controls over a general statute, see Piroozi,
131 Nev. at 1009, 363 P.3d at 1172, and our precedent limiting judicial
intervention into the Commission's disciplinary proceedings. See State v.
Eighth Judicial Dist. Court, 111 Nev. 1023, 1025, 899 P.2d 1121, 1122
(1995) (explaining that the jurisdiction afforded to Nevada's district courts
under the Nevada Constitution "does not authorize court intrusion into the
administration, licensing, control, supervision and discipline of gamine).
Accordingly, we hold that NRS 463.318(2) precludes writ relief in this case
arising from Commission proceedings.
The district court lacked jurisdiction to entertain Wynn's petition for judicial
review under NRS 463.315(1)
            Because we conclude that Wynn was not entitled to writ relief,
the district court could only properly entertain Wynn's petition as one for

        2We do not address whether the Agencies lacked jurisdiction over
Wynn because we determine that the district court did not have jurisdiction
to entertain either Wynn's petition for judicial review or his petition for writ
relief.

                                       7
judicial review, and even then, only if the Commission's order denying
Wynn's motion to dismiss was a final order under NRS 463.315(1). We
determine that the district court properly found that the Commission's
order denying Wynn's motion to dismiss was not final. For an order to be
final, it must dispose of all the issues presented in a case. Cf Lee v. GNLV
Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (explaining that a
judgment is final for purposes of appealability under the Nevada Rules of
Appellate Procedure when it disposes of all issues and leaves only post-
judgment issues, such as attorney fees and costs, for future consideration).
Here, the Commission denied Wynn's motion to dismiss for lack of
jurisdiction and, therefore, did not dispose of all of the issues presented. As
a result, the Commission's order was clearly not final, see Resnick v. Nev.
Gaming Comm'n, 104 Nev. 60, 63, 752 P.2d 229, 231 (1988) ("The legislature
did not intend, by using the words 'final decision or order, that an
interlocutory Commission determination . . . would be immediately subject
to judicial scrutiny." (quoting NRS 463.315(1))), and the district court
therefore lacked jurisdiction to entertain Wynn's petition for judicial review.
                            CONCLUSION
            NRS 463.318(2) precludes writ relief in this circumstance and
limits judicial review to petitions filed under NRS 463.315(1) challenging
the Commission's final order on disciplinary matters. Based on our
interpretation of NRS 463.318(2), we conclude that the district court lacked
jurisdiction to entertain Wynn's petition for writ of prohibition. We further
conclude that the district court properly determined that the Commission's
order denying Wynn's motion to dismiss is not a final order. As the order
was not final, the district court also lacked jurisdiction to consider Wynn's




                                      8
                     petition as one for judicial review under NRS 463.315(1). Therefore, we
                     determine that the district court erred by granting Wynn's petition.
                     Accordingly, we reverse the district court's order granting Wynn's petition
                     and remand this matter to the district court with instructions to dismiss the
                     petition for lack of jurisdiction.



                                                                                        J.
                                                               Silver


                     We concur:



                     A7  NAL•11416.Stylglftessom
                     Parraguirre


                          ACL.A                           J.
                     Hardesty


                           Ale4Cw0                        J.
                     Stiglich


                                                          J.
                     Cadish


                                Poem                      J.
                     Pickering




                     Herndon


SUPREME COURT
        OF
     NEVADA
                                                                 9
(th 1947A    410#0